









GLOBAL PAYMENTS INC.


PERFORMANCE UNIT AWARD CERTIFICATE


Non-transferable




G R A N T T O
________________________
(“Grantee”)


by Global Payments Inc. (the “Company”) of Performance Units (the “Performance
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s no par value common stock (“Shares”), pursuant to and subject to the
provisions of the Global Payments Inc. Amended and Restated 2011 Incentive Plan
(the “Plan”) and to the terms and conditions set forth on the following pages of
this award certificate (the “Certificate”).


The number of Shares subject to this award is [insert Target Award] (the “Target
Award”). If the Company achieves certain synergy targets over the Performance
Period related to the Transaction (each as defined herein), Grantee may earn
from 0% to 300%* of the Target Award, in accordance with the matrix attached
hereto as Exhibit A and the terms and conditions of this Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.




GLOBAL PAYMENTS INC.
 
 
 
 
Grant Date: 9/18/2019
By: __________________________
 
Grant Number: ________
Its: Authorized Officer
 
Accepted by Grantee:____________
 
 
Date: ___________















* Chief Executive Officer is subject to a maximum payout of 200% of his Target
Award.



--------------------------------------------------------------------------------






TERMS AND CONDITIONS
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, for
purposes of this Certificate:
(i) “Conversion Date” means September 18, 2022, provided that the Committee has
previously certified the Company’s achievement of the Synergy Targets, as more
fully described in Exhibit A attached hereto.
(ii) “Cost Synergies” or “Cost Synergy” means the aggregate annualized cost
savings relating to the Transaction that are achieved by the Company during the
Performance Period, including, without limitation, reductions in personnel
and/or elimination of unfilled open positions, reductions in general and
administrative expenses, optimization of benefit programs, consolidation of
facilities, integration of departments or cost centers, future cost avoidance,
elimination or reduction of contractual obligations including any vendor
savings, interest expense savings, reductions in income or other tax expenses
from tax planning strategies and depreciation savings from rationalizing capital
assets and avoided capital expenditures.  Synergies shall be calculated on a
pre-tax basis and gross of one-time costs relating to the Transaction.
(iii)     “Revenue Synergies” or “Revenue Synergy” means the aggregate
annualized revenue enhancements (consistent with the Company’s non-GAAP revenue
convention) relating to the Transaction that are achieved by the Company during
the Performance Period, including, without limitation, revenue enhancements from
pricing initiatives and the cross-selling of products and solutions.  Synergies
shall be calculated on a pre-tax basis and gross of one-time costs relating to
the Transaction.
(iv) “Performance Period” means the period beginning on September 18, 2019 and
ending on September 18, 2022.
(v) “Transaction” means the September 17, 2019 merger between Global Payments
Inc. and Total System Services, Inc.
2.    Performance Units. The Performance Units have been credited to a
bookkeeping account on behalf of Grantee. The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto. Any
Performance Units that fail to vest in accordance with the terms of this
Certificate will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.
3.    Conversion to Shares. Except as otherwise provided in Section 4 below:
(i) fifty percent (50%) of the Performance Units that are earned based on
performance (each an “Earned Unit”) will be converted to actual unrestricted
Shares (one Share per Earned Unit) on the Conversion Date. These shares will be
registered on the books of the Company in Grantee’s name as of the Conversion
Date and stock certificates for the Shares shall be delivered to Grantee or
Grantee’s designee upon request of the Grantee; and
(ii) the remaining fifty percent (50%) of the Earned Units will be converted to
service-based Restricted Stock (one share of Restricted Stock per Earned Unit)
on the Conversion Date. Such shares of Restricted Stock will be subject to the
terms and conditions set forth in a Restricted Stock Award Certificate in the
form attached hereto as Exhibit B.
4.    Termination of Employment. Grantee’s employment agreement or any other
similar agreement with the Company shall govern the treatment of the Performance
Units in the event of Grantee’s termination of employment by reason of death,
Disability or any other reason.
5.    Change in Control. If a Change in Control occurs during the Performance
Period and while Grantee remains employed, then the number of Performance Units
earned (each, a “CIC Earned Unit”) shall be the greater of (A) the number of
Performance Units that would have been earned based on actual performance as of
the effective date of the Change in Control, as determined by the Committee, or
(B) the Target Award. Fifty percent (50%) of any CIC Earned Units will be
converted to actual unrestricted shares (one share per CIC Earned Unit) on the
effective date of the Change in Control. The remaining fifty percent (50%) of
any CIC Earned Units will be converted to service-based Restricted Stock (one
share of Restricted Stock per CIC Earned Unit) on the effective date of the
Change in Control. Such Restricted Stock will be subject to the terms and
conditions set forth in a Restricted Stock Award Certificate in the form
attached hereto as Exhibit B.
6.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other


Terms and Conditions - Performance Unit Award Certificate (Synergy Performance
Share Award - Execs)
2



--------------------------------------------------------------------------------





than the Company or an Affiliate. The Performance Units may not be sold,
assigned, transferred or otherwise disposed of by Grantee other than by will or
the laws of descent and distribution.
7.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.
8.    Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.
9.    No Entitlement to Future Awards. The grant of the Performance Units does
not entitle Grantee to the grant of any additional units or other awards under
the Plan in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of any grant, the number
of units, and vesting provisions.
10.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units. The withholding requirement may be satisfied, in whole or
in part, by withholding from the settlement of the stock units Shares having a
Fair Market Value on the date of withholding equal to the amount required to be
withheld in accordance with applicable tax requirements, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Certificate will be conditional on such payment or arrangements, and
the Company and, where applicable, its Affiliates will, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.
11.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Performance Units hereunder had expired) on
the date of such amendment or termination.
12.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Units, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment, key position, or
change-in-control agreement between the Company and Grantee shall be decided in
favor of the provisions of such employment, key position, or change-in-control
agreement.
13.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to the exclusive jurisdiction and venue
of the state or federal court in Fulton County, Georgia of competent
jurisdiction and waives objection to such jurisdiction or venue.
14.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


Terms and Conditions - Performance Unit Award Certificate (Synergy Performance
Share Award - Execs)
3



--------------------------------------------------------------------------------





15.    Relationship to Other Benefits. The Performance Units shall not affect
the calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.
16.    Clawback. Notwithstanding anything to the contrary in this Certificate,
the Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Performance Units hereunder. The Committee may seek to recoup all or any portion
of the value of any annual or long-term incentive awards provided to any current
or former executive officers in the event that the Company’s financial
statements are restated due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws (the “Restatement”). 
The Committee may seek recoupment from any current or former executive officer
who received incentive-based compensation, granted after the date hereof, during
the three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such recovery:  (i) by seeking
repayment from the executive; (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the executive under any compensatory
plan, program or arrangement maintained by the Company; or (iii) a combination
of foregoing.  The Grantee hereby acknowledges that this award is subject to the
foregoing policy and agrees to make any repayment required in connection
therewith.
17.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 3550 Lenox Road NE, Suite 3000, Atlanta,
Georgia 30326; Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.




Terms and Conditions - Performance Unit Award Certificate (Synergy Performance
Share Award - Execs)
4



--------------------------------------------------------------------------------






EXHIBIT A


Grantee may earn a percentage of the Target Award based on the Company’s
achievement of Cost Synergy and Revenue Synergy targets (the “Synergy Targets”)
by the end of the Performance Period, as follows:


Performance Matrix for Cost Synergies


Degree of Performance Attainment
Cost Synergies
Payout Multiple(1)
Maximum or Above
$___M
  ___%*
Target
$___M
___%
Below Target
<$___M
___%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance Matrix for Revenue Synergies


Degree of Performance Attainment
Revenue Synergies
Payout Multiple(1)
Maximum or Above
$___M
  ___%*
Target
$___M
___%
Below Target
<$___M
___%

(1) Payouts between performance levels will be determined based on straight line
interpolation


A.
The resulting Payout Multiples for Cost Synergies and Revenue Synergies are
averaged together to determine the payout multiple applied to the Target Award
(the “Award Payout Multiple”). For example:



•
If Cost Synergies are achieved at Maximum or Above (Payout Multiple of ___%) and
Revenue Synergies are achieved at Target (Payout Multiple of ___%), then the
Award Payout Multiple shall be ___%.



B.
However, if target performance is not achieved for either Cost Synergies or
Revenue Synergies, then the Payout Multiple on the metric at or above target
shall be capped at ___% (i.e. the total maximum overall payout is ___% of
Target). For example:



•
If <$___M in Cost Synergies are achieved, resulting in a Payout Multiple of ___%
for Cost Synergies, and $___M in Revenue Synergies are achieved, resulting in a
Payout Multiple of ___% for Revenue Synergies, the Payout Multiple for Revenue
Synergies will be reduced to ___%, resulting in an Award Payout Multiple of
___%.



C.
The number of Performance Units that shall be earned with respect to the
Performance Period (the “Earned Units”) shall be equal to the Target Award
multiplied by the Award Payout Multiple. For the avoidance of doubt, no
Performance Units shall be earned prior to the Conversion Date.





* Chief Executive Officer is subject to a maximum payout of ___% of his Target
Award.



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



EXHIBIT B


GLOBAL PAYMENTS INC.


RESTRICTED STOCK AWARD CERTIFICATE


Non-transferable
G R A N T T O


________________________
(“Grantee”)


by Global Payments Inc. (the “Company”) of


___________


shares of its common stock, no par value (the “Shares”) pursuant to and subject
to the provisions of the Global Payments Inc. Amended and Restated 2011
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following pages of this award certificate (the “Terms and Conditions”). By
accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Restricted Stock Award Certificate (the
“Certificate”) and the Plan.


Unless sooner vested in accordance with Section 3 of the Terms and Conditions or
otherwise in the discretion of the Committee, the restrictions imposed under
Section 2 of the Terms and Conditions will expire as to the following percentage
of the Shares awarded hereunder, on the following respective dates; provided
that Grantee is then still employed by the Company or any of its Affiliates:


Percentage of Shares
Date of Expiration of Restrictions
100%
9/18/2023



IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


GLOBAL PAYMENTS INC.
 
 
 
 
Grant Date: 9/18/2019
By: __________________________
 
Grant Number: ________
Its: Authorized Officer
 
Accepted by Grantee:____________
 
 
Date: ___________







Terms and Conditions
Restricted Stock Award Certificate
6



--------------------------------------------------------------------------------





TERMS AND CONDITIONS
1. Grant of Shares. The Company hereby grants to the Grantee named on the cover
page hereof, subject to the restrictions and the other terms and conditions set
forth in the Plan and in this Certificate, the number of Shares indicated on the
cover page hereof of the Company’s no par value common stock (the “Shares”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.
2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company. The
restrictions imposed under this Section shall apply to all shares of the
Company’s Stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock.
3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):
(a)
As to the percentages of the Shares specified on the cover page hereof, on the
respective dates specified on the cover page hereof; provided Grantee is then
still employed by the Company or an Affiliate; or

(b)
Termination of Grantee’s employment by reason of death or Disability or, subject
to the consent of the Committee, Grantee’s Retirement.

4. Delivery of Shares. The Shares will be registered on the books of the Company
in Grantee’s name as of the Grant Date and will be held by the Company during
the Restricted Period in certificated or uncertificated form.
If a certificate for Restricted Shares is issued during the Restricted Period
with respect to such Shares, such certificate shall be registered in the name of
Grantee and shall bear a legend in substantially the following form:
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and Global Payments Inc. Release from such
terms and conditions shall be made only in accordance with the provisions of
such Certificate, copies of which are on file in the offices of Global Payments
Inc.”
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he or she may have under
this Certificate in accordance with Section 2, Grantee shall no longer have any
rights as a shareholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.
6. No Right of Continued Employment. Nothing in the Plan or this Certificate or
any document executed under either of them shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate Grantee’s employment
without liability at any time, nor confer upon Grantee any right to continue in
the employ of the Company or any Affiliate.
7. No Entitlement to Future Awards. The grant of this Award does not entitle
Grantee to the grant of any additional awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company.
8. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code. The
Company or any Affiliate employing Grantee has the authority and the


Terms and Conditions
Restricted Stock Award Certificate
7



--------------------------------------------------------------------------------





right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the vesting of the Shares. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Company’s general counsel, principal financial officer or chief accounting
officer, by withholding from the settlement Shares having a Fair Market Value on
the date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as such officer establishes. The obligations of the Company under this
Certificate will be conditional on such payment or arrangements, and the Company
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.
9. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Restricted Shares hereunder had expired) on
the date of such amendment or termination.
10. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. Without limiting the foregoing, the
Restricted Shares are subject to adjustment as provided in Article 15 of the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Certificate, the provisions of the Plan
shall be controlling and determinative. Any conflict between this Certificate
and the terms of a written employment, key position, or change-in-control
agreement with Grantee that has been approved, ratified or confirmed by the
Committee shall be decided in favor of the provisions of such employment, key
position, or change-in-control agreement.
11. Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to the exclusive jurisdiction and venue
of the state or federal court in Fulton County, Georgia and waives objection to
such jurisdiction or venue.
12. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.
13. Relationship to Other Benefits. The Shares shall not affect the calculation
of benefits under any other compensation plan or program of the Company, except
to the extent specially provided in such other plan or program.
14. Clawback. Notwithstanding anything to the contrary in this Certificate, the
Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Restricted Shares hereunder. The Committee may seek to recoup all or any portion
of the value of any annual or long-term incentive awards provided to any current
or former executive officers in the event that the Company’s financial
statements are restated due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws (the “Restatement”). 
The Committee may seek recoupment from any current or former executive officer
who received incentive-based compensation, granted after the date hereof, during
the three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such recovery:  (i) by seeking
repayment from the executive; (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the executive under any compensatory
plan, program or arrangement maintained by the Company; or (iii) a combination
of foregoing.  The Grantee hereby acknowledges that this award is subject to the
foregoing policy and agrees to make any repayment required in connection
therewith.
15. Notice. Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 3550 Lenox Road NE, Suite 3000, Atlanta,
Georgia 30326, Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.


Terms and Conditions
Restricted Stock Award Certificate
8

